Citation Nr: 1730487	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change in the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2008 was proper.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel










INTRODUCTION

The appellant served on active duty from December 1958 to November 1960. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Department of Veterans Affairs (VA) Healthcare Eligibility Center (HEC) in Atlanta, Georgia. 

The Veteran was scheduled for a hearing before a Veterans Law Judge in May 2017, but notified VA that he was unable to attend due to health  reasons.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's attributable household income for 2008 exceeded the VA National Means Test threshold of $35,284.


CONCLUSION OF LAW

For the 2008 income year, the criteria for treatment in the VA healthcare system without a copayment requirement have not been met; the change of the Veterans means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.271 , 3.272, 17.36, 17.47 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA is not applicable and any failure to meet the VCAA duty to assist and notify is harmless error.  See Valiao v. Principi, 17 Vet. App. 229 (2003). 

II. Legal Criteria

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care.  38 U.S.C.A. §§ 1710 (a)(2)(G) (West 2014). 

For the purposes of 38 U.S.C.A. § 1710 (a)(2)(G), a veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold, which is updated annually.  38 U.S.C.A. § 1722 (a)-(c) (West 2014). 

If a veteran does not qualify under 38 U.S.C.A. § 1710 (a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disabilities.

The Means Test income threshold is updated annually and published in the Federal Register.  See 38 C.F.R. § 3.29 .  For the year 2008, that threshold was $35,284 for a veteran with one dependent.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income that are made for assessing eligibility for pension under 38 C.F.R. §§ 3.271  and 3.272.  Payments from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.372.  38 C.F.R. § 3.371.  The exclusions do not include retirement benefits under any circumstances.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521. 38  U.S.C.A. § 1722(f)(1), (3); 38 C.F.R. § 17.47 (d)(4).

Generally, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 . 38 C.F.R. § 3.271.

III. Analysis

The Veteran is enrolled in the VA healthcare system.  He has one dependent, his wife. 

As a result of the Income Verification Match (IVM) process which yielded information from the IRS and Social Security Administration (SSA), VA determined that the Veteran's income in 2008 exceeded the means test threshold.  Requests for independent verification of distributions from various pension funds sent in May 2010 went unanswered.  In October 2010, the Veteran submitted a VA Form 9 accompanied by his 2008 and 2009 tax returns.  

The IVM process revealed income in 2008 as follows.  His wife had earned income of $12, 368.  The Veteran had unearned income in the amount of $17,856 from SSA, $503 and $1,424 from two pension funds, and $704 in an agricultural subsidy.  The Veteran's wife had unearned income of  $1,612 in unemployment compensation, $5,077 in retirement benefits.  This information is consistent with the Veteran's 2008 tax return, filed jointly with his wife, with the exception of the $5,077 in retirement benefits paid to his wife.  The Veteran argues that this was withdrawn by his wife to pay for college classes and that she had paid the money into the retirement fund over seven and 1/2 years and so it was not earned in 2008.  However, as reflected above, the question turns on the Veteran's income from all sources, not just earned income.  While the Veteran's wife may have previously earned this money,  it was paid to her in 2008 as unearned income, and therefore, must be considered in determination of the Veteran's eligibility for copay exemption.  

The above listed income totals $39,544, which exceeded the means test threshold of $35, 284 for 2008.  Therefore, the change of the Veteran's means test eligibility category from copay exempt to copay required for 2008 was proper, and the claim is denied.  

The Veteran's submissions included his income tax return for the 2009 tax year, and he has also mentioned 2010 in his arguments.  Only income received within the 2008 calendar year is for consideration in this case.  Further, this decision has no bearing on the Veteran's copay status within the VA healthcare system in subsequent years, and a review of the Veteran's status after 2008 is outside the Board's jurisdiction. 


ORDER

The change in the appellant's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2008 was proper; the appeal is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


